Dausman, J. —
On August 25, 1917, Stuart A. Greene executed a chattel mortgage to Simmerman and Guinn, which was recorded August 27,1917, in Madison county. On November 8, 1917, he executed a chattel mortgage on the same property to the Farmers Trust Company, which was recorded November 9, 1917, in Marion county. The primary question in the case was, Which is the senior mortgage? The determination of that question depended upon the answer to the secondary question, Was Greene a resident of Madison county or Marion county? §7472 Burns 1914, Acts 1897 p. 240. The court found that -he was a resident of Marion county, and- held .that the Farmers Trust Company had the prior lien. There is evidence competent and substantial tending to sustain the decision.
Judgment affirmed.